Citation Nr: 1138052	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  10-08 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active duty for training from February to June 2000, and active duty from September 2004 to December 2005.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.

When this case was previously before the Board of Veterans' Appeals (BVA or Board) in May 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDING OF FACT

Competent clinical, and competent and credible lay, evidence of record demonstrate that the Veteran incurred degenerative disc disease of the lumbar spine while on active duty.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

During a July 2011 hearing before the undersigned Veterans Law Judge, the Veteran related that he incurred degenerative disc disease of the lumbar spine while wearing heavy body armor in Iraq more than 12 hours a day, 6 days a week.  During those hours, he was walking patrol on uneven terrain, or sitting on sandbags or a folded metal chair.  His bed was a sheet of plywood with a 1-inch thick foam mat, which meant his back never relaxed after being tensed up all day.  He stated that he often sought treatment for low back pain while in Iraq and was given Motrin from the field hospital.  He reported that the field hospital did not bother doing sick call forms for most people.  The Veteran explained that a notation of back pain on his October 1999 entrance medical examination report referred to upper back pain, not his currently claimed low back pain.  

The claims file contains some, but apparently not all, of the Veteran's service treatment records.  A November 2007 VA memorandum in the claims file provides that the RO had determined that the Veteran's complete service treatment records were unavailable.  The RO stated that all procedures had been correctly followed, all efforts to obtain them had been exhausted, and further attempts were futile.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's DD 214 reflects that he served in Iraq from December 2004 to November 2005.  The available service treatment records include a November 2005 Report of Medical Assessment in which the Veteran indicated that his health was worse compared to his last medical assessment/physical examination.  He specifically identified lower back pain.  On his Post-Deployment Health Assessment, the Veteran indicated that he had been stationed in Iraq.  He stated that he did have back pain during that time.  

In this regard, the Veteran's own lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, there is no contemporaneous medical evidence rendering the Veteran's testimony as to inservice back pain non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In fact, the available service treatment records support and corroborate the Veteran's current contentions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  

A July 2009 VA Physical Medicine Rehab Consultation report reflects that the Veteran reported and described low back pain.  He said that the pain started while he was wearing poorly fitting body armor for 12-16 hours a day for a year.  The Board finds that this history, offered by the Veteran to his treating health care provider for purposes of seeking medical treatment, supports his claim because it corroborates the contentions he has made to the Board.  

The report of an August 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and the examination results.  The resulting diagnosis was mild multi-level lumbar degenerative disc disease.  The examiner provides the opinion that the Veteran's low back disability was less likely as not related to his duties during military service.  The examiner identifies the rationale as the lack of documentation of any back problems during deployment or any documentation of back problems through "post health deployment assessment" (sic).  The examiner notes that there was no documentation of any back problems within the first 12-24 months after the Veteran's military service.  

In a July 2011 examination report, the Veteran's private treating chiropractor notes that the Veteran presented to that office in June 2011 for evaluation and treatment.  The report provides the relevant history, the Veteran's subjective complaints, and the examination results.  Parenthetically, the Board observes that during the July 2011 hearing the Veteran testified that he had shown the private chiropractor VA imaging reports.  The private chiropractor provides a pertinent diagnosis of degenerative disc disease of the lumbar spine.  The chiropractor states the professional opinion that the Veteran's sustained injuries were directly related to the repetitive activities that were required of the Veteran during his active service.  The repetitive activities included postural loads that were continuous in nature.  The armor that the Veteran wore for 12+ hours a day took a toll on his body and specifically on his low back.  The sustained compressive load was enough to cause micro tears of the annular fibers of the discs and resultant deformation and herniations of the discs themselves.  The private chiropractor states that this could occur with a normal neutral posture.  If one combined the weight of the armor with additional lifting, bending and twisting, the forces were compounded and would cause damage much more quickly.  Once the injuries were sustained, the degenerative process was set in motion.  This included dehydration and the resultant flattening of the intervertebral discs.  Inflammation and long-term osteophyte formation would occur without fail.  Disc degeneration would continue to progress over the years.  The private chiropractor states that this typically was not seen until the 5th or 6th decade of life.  The Veteran was displaying advanced degenerative changes at the age of 30.  The private chiropractor states that one could only imagine the impact this would have on the Veteran and his back in the years to come.  

The Board finds that the July 2011 opinion from the private chiropractor outweighs the August 2010 VA opinion.  The Board notes that the VA opinion incorrectly relates that there was no documentation of any back problems during the Veteran's deployment.  In fact, the Veteran's available service treatment records document that he twice complained of low back pain while on active duty.  As noted above, the Board finds that the Veteran's testimony and reported symptoms are credible.  

The Board recognizes that the private chiropractor did not review the Veteran's service treatment records, or VA treatment records (other than imaging reports).  However, the private chiropractor's report recites and relies on the Veteran's own history as to his duties in Iraq, which, as noted above, the Board finds credible.  The Court of Appeals for Veterans Claims has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Thus, the Board finds that the private chiropractor's medical opinion has great probative value.

Based on the foregoing, service connection for degenerative disc disease of the lumbar spine is warranted.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


